           Case 3:14-cv-00608-JCS Document 957 Filed 09/09/21 Page 1 of 6


 1   PROSKAUER ROSE LLP
     ELISE M. BLOOM (admitted pro hac vice)
 2   ebloom@proskauer.com
     NEIL H. ABRAMSON (admitted pro hac vice)
 3   nabramson@proskauer.com
     ADAM M. LUPION (admitted pro hac vice)
 4   alupion@proskauer.com
     RACHEL PHILION (admitted pro hac vice)
 5   rphilion@proskauer.com
     NOA M. BADDISH (admitted pro hac vice)
 6   nbaddish@proskauer.com
     JOSHUA S. FOX (admitted pro hac vice)
 7   jfox@proskauer.com
     11 Times Square
 8   New York, NY 10036
     Telephone: (212) 969-3000
 9   Facsimile: (212) 969-2900

10   PROSKAUER ROSE LLP
     SAMANTHA R. MANELIN (admitted pro hac vice)
11   One International Place
     Boston, MA 02110-2600
12   Telephone: (617) 526-9600
     Facsimile: (617) 526-9899
13
     PROSKAUER ROSE LLP
14   PHILIPPE A. LEBEL (SBN 274032)
     plebel@proskauer.com
15   2029 Century Park East, 24th Floor
     Los Angeles, CA 90067-3010
16   Telephone: (310) 557-2900
     Facsimile: (310) 557-2193
17

18   Attorneys for Defendants

19
                                UNITED STATES DISTRICT COURT
20
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
     AARON SENNE, et al.,                              Case No. 3:14-cv-00608 JCS (consolidated with
22                                                     3:14-cv-03289-JCS)
23                               Plaintiffs,
                                                       Hon. Joseph C. Spero
24   vs.
                                                       CLASS ACTION
25   OFFICE OF THE COMMISSIONER OF
     BASEBALL, et al.                                  STIPULATION AND [PROPOSED] ORDER
26                                                     CHANGING TIME PER LOCAL RULE 6-2
27                               Defendants.

28

                                                   1
                    STIPULATION AND [PROPOSED] ORDER CHANGING TIME PER LOCAL RULE 6-2
          Case 3:14-cv-00608-JCS Document 957 Filed 09/09/21 Page 2 of 6



 1          Plaintiffs and Defendants, by and through their respective counsel (collectively, the
 2 “Parties”), pursuant to Local Rule 6-2, agree as follows:

 3          WHEREAS, on August 27, 2021, the Court set the following expert discovery and motion
 4 schedule: (1) September 27, 2021 as the deadline for expert rebuttal reports to opening expert

 5 reports not previously rebutted; (2) October 26, 2021 as the deadline to complete expert discovery;

 6 (3) October 29, 2021 as the deadline to file dispositive motions and Daubert motions; (4) November

 7 24, 2021 as the deadline to file oppositions to dispositive and Daubert motions; and (5) December

 8 10, 2021 as the deadline to file replies in support of dispositive and Daubert motions (Dkt. 956.);

 9          WHEREAS, due to the unavailability of Plaintiffs’ expert, Dr. Michael J. Dennis, to sit for
10 his deposition on a mutually convenient date, the Parties met and conferred and have agreed to a

11 one-week extension of the schedule set forth in the Court’s Order dated August 27, 2021;

12          WHEREAS, Dr. Dennis has offered dates within the existing timeframe but due to the Jewish
13 holidays, the Parties have encountered additional difficulties in scheduling his deposition;

14          WHEREAS, Plaintiffs’ agreement to the one-week extension was conditioned on there being
15 no delay of the hearing on dispositive and Daubert motions set for February 11, 2022 or the trial

16 date set for June 1, 2022;

17          WHEREAS, Plaintiffs have indicated they do not consent to this extension in the event the
18 Court determines that the dates referenced in the preceding paragraph would need to be adjourned as

19 a result of the extension;

20          WHEREAS, in the Superseding Case Management and Pretrial Order (Jury) (Dkt. 843), this
21 Court ordered that reply papers on dispositive and Daubert motions shall be filed at least four (4)

22 weeks prior to the scheduled hearing date;

23          WHEREAS, the agreed-upon one-week extension would provide for eight (8) weeks between
24 reply briefs and the date of the hearing;

25          WHEREAS, the Court has previously so ordered the Parties’ stipulation for time
26 modifications pursuant to its Orders dated April 10, May 12, May 21, July 11, and September 4,

27 September 5, November 10, and December 17, 2014; March 4, October 5, 2015; March 10,

28
                                                     2
                    STIPULATION AND [PROPOSED] ORDER CHANGING TIME PER LOCAL RULE 6-2
          Case 3:14-cv-00608-JCS Document 957 Filed 09/09/21 Page 3 of 6



 1 September 22, 2016; April 20, 2017; December 18, 2020; February 16, 17, and March 23, 2021,

 2 April 15, 2021; May 10, 2021; July 12, 2021 and August 27, 2021 respectively; and

 3          WHEREAS, the signature of Plaintiffs’ counsel Garrett Broshuis shall be sufficient to bind
 4 all of the Plaintiffs to the terms of this stipulation and any court order resulting therefrom.

 5          In light of the above, the Parties stipulate and agree as follows:
 6          (1) The deadline for expert rebuttal reports to opening expert reports not previously rebutted
 7              is continued from September 27, 2021 to October 4, 2021;
 8          (2) The deadline for expert discovery is continued from October 26, 2021 to November 2,
 9              2021;
10          (3) The deadline for the Parties to file dispositive motions and Daubert motions is continued
11              from October 29, 2021 to November 5, 2021;
12          (4) The deadline for the Parties to file oppositions to dispositive and Daubert motions is
13              continued from November 24, 2021 to December 1, 2021; and
14          (5) The deadline for the Parties to file replies in support of dispositive and Daubert motions
15              is continued from December 10, 2021 to December 17, 2021.
16              The hearing on dispositive and Daubert motions shall remain February 11, 2022 at 9:30
17 a.m. and the trial date shall remain June 1, 2022.

18

19              DATED: September 9, 2021                         Respectfully submitted,
20
                                                          /s/ Elise M. Bloom
21
                                                          Elise M. Bloom (pro hac vice)
22                                                        Neil H. Abramson (pro hac vice)
                                                          Adam M. Lupion (pro hac vice)
23                                                        Rachel Philion (pro hac vice)
                                                          Noa M. Baddish (pro hac vice)
24                                                        Joshua S. Fox (pro hac vice)
                                                          PROSKAUER ROSE LLP
25                                                        11 Times Square
                                                          New York, NY 10036
26                                                        (212) 969-3000

27

28
                                                      3
                     STIPULATION AND [PROPOSED] ORDER CHANGING TIME PER LOCAL RULE 6-2
     Case 3:14-cv-00608-JCS Document 957 Filed 09/09/21 Page 4 of 6



 1                                             /s/ Philippe A. Lebel
                                               Philippe A. Lebel (Bar No. 274032)
 2                                             PROSKAUER ROSE LLP
                                               2049 Century Park East, 24th Floor
 3                                             Los Angeles, CA 90067
                                               (310) 557-2900
 4
                                               Samantha R. Manelin (pro hac vice)
 5                                             PROSKAUER ROSE LLP
                                               One International Place
 6                                             Boston, MA 02110-2600
                                               (617) 526-9600
 7
                                               Attorneys for Defendants
 8
                                               /s/ Garrett R. Broshuis
 9
                                               Stephen M. Tillery (pro hac vice)
10                                             Garrett R. Broshuis (pro hac vice)
                                               Jamie L. Boyer (pro hac vice)
11                                             KOREIN TILLERY, LLC
                                               505 North 7th Street, Suite 3600
12                                             St. Louis, MO 62101
                                               (314) 241-4844
13
                                               Clifford H. Pearson (Bar No. 108523)
14                                             Daniel L. Warshaw (Bar No. 185365)
                                               Bobby Pouya (Bar No. 245527)
15                                             Thomas J. Nolan (Bar No. 66992)
                                               PEARSON, SIMON & WARSHAW LLP
16                                             15165 Ventura Boulevard, Suite 400
                                               Sherman Oaks, CA 91403
17                                             (818) 788-8300
18                                             Benjamin E. Shiftan (Bar No. 265767)
                                               PEARSON, SIMON & WARSHAW LLP
19                                             44 Montgomery Street, Suite 2450
                                               San Francisco, CA 94104
20                                             (415) 433-9000
21                                             Attorneys for Plaintiffs
22

23

24

25

26

27

28
                                           4
             STIPULATION AND [PROPOSED] ORDER CHANGING TIME PER LOCAL RULE 6-2
          Case 3:14-cv-00608-JCS Document 957 Filed 09/09/21 Page 5 of 6



 1                                        [PROPOSED] ORDER
 2          The Court, having considered the papers and pleadings on file, and cause appearing,
 3 PURSUANT TO STIPULATION:

 4          HEREBY APPROVES the Parties’ Stipulation.
 5          IT IS ORDERED that the Court’s Order, dated August 27, 2021 (Dkt. 956) shall be amended
 6 as follows:

 7                 (1) The deadline for expert rebuttal reports to opening expert reports not previously
 8                     rebutted is October 4, 2021;
 9                 (2) The deadline for expert discovery is November 2, 2021;
10                 (3) The deadline for the Parties to file dispositive and Daubert motions is November
11                     5, 2021;
12                 (4) The deadline for the Parties to file oppositions to dispositive and Daubert motions
13                     is December 1, 2021; and
14                 (5) The deadline for the Parties to file replies in support of dispositive and Daubert
15                     motions is December 17, 2021.
16          The hearing on dispositive and Daubert motions shall remain February 11, 2022 at 9:30 a.m.
17 and the trial date shall remain June 1, 2022.

18

19

20

21

22 DATED:                                                 _______________________
                                                          HON. JOSEPH C. SPERO
23

24

25

26

27

28
                                                      5
                    STIPULATION AND [PROPOSED] ORDER CHANGING TIME PER LOCAL RULE 6-2
          Case 3:14-cv-00608-JCS Document 957 Filed 09/09/21 Page 6 of 6



 1                                        FILER’S ATTESTATION
 2          I, Elise M. Bloom, am the ECF user whose identification and password are being used to file
 3 this Stipulation and [Proposed] Order Changing Time Per Local Rule 6-2. In compliance with Local

 4 Rule 5-1(i)(3), I hereby attest that the counsel listed above concur in this filing. I will maintain an

 5 executed copy of this stipulation in our files that can be made available for inspection upon request.

 6
     Dated: September 9, 2021                             /s/ Elise M. Bloom
 7
                                                          Elise M. Bloom
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
                     STIPULATION AND [PROPOSED] ORDER CHANGING TIME PER LOCAL RULE 6-2
